Appeal by defendant from a judgment of the Supreme Court, Queens County (Balbach, J.), rendered May 26, 1982, convicting him of attempted robbery in the first degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious grounds that could be raised on appeal. Counsel’s application to be relieved as counsel is granted (see Anders v California, 386 US 738;-People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Titone, J. P., Lazer, Thompson and O’Connor, JJ., concur.